UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) Information to be Included in Statements Filed Pursuant § 240.13d-l(b),(e) and (d) and Amendments Thereto Filed Pursuant to § 240.13d-2. Under the Securities Exchange Act of 1934 (Amendment No. )* AeroGrow International, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 00768M103 (CUSIP Number) June 30, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: rRule 13d-l(b) xRule 13d-l(c) rRule 13d-l(d) *The remainder of this cover page shall be filled out for a responding person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SCHEDULE 13G CUSIP No. 00768M103 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Entities Only) Kayue Electric Company Ltd 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Hong Kong NUMBER OF SHARES 5 SOLE VOTING POWER 2,825,000 BENEFICIALLY 6 SHARED VOTING POWER 0 OWNED BY EACH REPORTING 7 SOLE DISPOSITIVE POWER 2,825,000 PERSON WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,825,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 18.52% 12 TYPE OF REPORTING PERSON CO •SEE INSTRUCTION BEFORE FILLING OUT! Item 1. (a) Name of Issuer AeroGrow International, Inc. (b) Address of Issuer's Principal Executive Offices: 6075 Longbow Drive, Suite 200, Boulder, Colorado Item2. (a) Name of Person Filing: Kayue Electric Company Ltd (b) Address of Principal Business Office or, if none, Residence: Unit C, 19/F, Dragon Centre, 79 Wing Hong Street, Cheung Sha Wan, Kowloon, Hong Kong (c) Citizenship: HONG KONG (d) Title of Class of Securities: Common Stock, par value $0.001 per share (e) CUSIP Number: 00768M103 Item3.
